Citation Nr: 1529766	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right hip arthritis, status post arthroplasty.

2.  Entitlement to service connection for a right hip disorder, to include arthritis, status post arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971 and from April 1971 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO reopened the Veteran's claim for entitlement to service connection for right hip arthritis, status post arthroplasty and denied the claim on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right hip arthritis, status post arthroplasty; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 2007 decision relates to an unestablished fact necessary to substantiate the claim for right hip arthritis, status post arthroplasty and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's right hip arthritis, status post arthroplasty is related to service.


CONCLUSIONS OF LAW

1.  The August 2007 decision that denied the claim for entitlement to service connection for right hip arthritis status post arthroplasty is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the August 2007 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for right hip arthritis, status post arthroplasty have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  With reasonable doubt resolved in favor of the Veteran, right hip arthritis, status post arthroplasty was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In August 2007, the RO denied the Veteran's claim for entitlement to service connection for right hip arthritis, status post arthroplasty.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based in part on the lack of competent evidence that the current right hip disability was related to parachute jumps in service.  The evidence before the RO included the June 2007 VA examiner's opinion that the fact that the right handed Veteran had many parachute jumps in service, which caused right knee and ankle injuries the residuals of which were service connected, made it likely that the right hip would have more likely received pressure and have therefore been more likely predisposed to degenerative change, as indicated by the fact that his right hip had much more significant arthritis than the left hip.  However, the VA examiner found that it would be speculative to offer such an opinion given the lack of documentation of a right hip disorder in the service treatment records.  Since the June 2007 denial, the Veteran has submitted a November 2009 treatment note from Dr. M.B., who after examining the Veteran and discussing his military history with him, noted the Veteran's concern about the likelihood that his right hip disability was due to multiple parachute jumps while in service, and wrote that "this certainly seems like a likely correlation."

As this evidence was not before VA at the time of the August 2007 rating decision and relates to the basis for the prior denial, a medical nexus to service, it raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material and reopening of the claim is warranted.

Regarding the merits, the Board finds evidence of a current right hip disability.  
See, e.g., June 2007 VA examination report.  The Veteran's DD Form 214 reflects that he had airborne training and the Board finds his testimony that he made many parachute jumps that impacted his hips competent, as such is capable of observation, as well as credible.  As such, the Board finds that the evidence shows that Veteran had multiple in-service events/injuries to his right hip consistent with the duties and circumstances of his service.  

Regarding nexus, the two medical opinions above indicate that the Veteran's current right hip disability is related to service because of the impact of parachute jumps.  Thus, the June 2007 VA examiner's reason for characterizing his opinion as speculative is flawed, as the lack of "documentation" in the form of clinical evidence is not required in offering such an opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Dr. M.B. relied on the service history provided by the veteran to formulate the above positive nexus opinion.  Here, the Board has found the Veteran's testimony competent and credible.  Although Dr. M.B.'s opinion did not contain an extensive rationale, the fact that he examined the Veteran and based his conclusion on the same competent and credible lay testimony entitles his opinion to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).

Given that there is no contrary medical nexus opinion in the evidence of record, the evidence is at least evenly balanced regarding the question of whether the Veteran's right hip disability is related to service.  As the reasonable doubt created by this equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right hip arthritis, status post arthroplasty is warranted. 


ORDER

The application to reopen the claim for entitlement to service connection for right hip arthritis, status post arthroplasty is granted.

Entitlement to service connection for right hip arthritis, status post arthroplasty is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


